DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 30 July 2020.
Claims 1-17 are currently pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 July 2020 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The Examiner notes the citation of German application DE 102019101903 filed by the present applicant.

Specification
The abstract of the disclosure is objected to because undue length. The abstract is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
Claims 1-3 and 15-16 contain element numerals.  The element numerals should be deleted from all claims.  
Claim 1 is a method claim, however in line 4 recites “a controller sending a control input…”.  The examiner recommends amending the claim to recite “sending a control input by a controller” or something similar to make it clear the claim is reciting a method step and not an apparatus.  
Claim 8 recites “wherein the weight matrix W is adjusted based on the current value of at least one of the first counter or the second counter, respectively, only if at least one of the first counter or said second counter does not exceed its set threshold value (fi(uiavail), fi(uimax)).” The examiner respectfully recommends replacing the limitation for additional clarity with the following: “wherein the weight matrix W is adjusted based on the current value of at least one of the first counter or the second counter, only if at least one of the first counter or said second counter does not exceed its respective set threshold value (fi(uiavail), fi(uimax)).
Claim 15 is written in independent form, yet it appears to depend from claim1.  The claim should be rewritten so that it is clear if the claim is intended to be a independent apparatus claim, or a dependent claim with a mixed statutory class.  
Claim 15, line 10 contains a typographical error.  The examiner believes that “said the control input” should be replaced with “the control input” or “said control input”.  
The Examiner notes that there are two occurrences of claim 14.  The second occurrence of claim 14 should be cancelled and filed as claim 17.  
Claims 2-16 depend from claim 1 and are similarly objected to based on their dependency on claim 1.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the adjusted physical maximum control limit” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends replacing “the adjusted physical maximum control limit” with “an adjusted physical maximum control limit”.
Claim 2 recites “wherein determining u”.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes there are a number of variables including u, but all include a subscript further describing the variable.
Claim 2 recites “the changed values of W and umax”. There is insufficient antecedent basis for this limitation in the claim.  
Claim 2 recites “the changed values of W and umax”. Claim 2 depends from claim 1, however claim 1 requires only that one of the weighting factor wi or the adjusted physical maximum control limit uim  is adjusted.  Further, the examiner does not see any recitation of W being changed or adjusted.
Claim 5 recites “wherein the adjusting of at least the weight matrix W based on the current value of said first counter (tiavail) is based on a weighting function (wf1), a value of which weighting function (wf1) is dependent on said current value of said first counter (tiavail)”.  This limitation is not clear to the examiner because the dependencies of the variables are circular.  As claimed, the current value of the first counter (tiavail) is based on a weighting function (wf1) and the weighting function (wf1) is dependent on said current value of said first counter (tiavail).
Claim 6 recites “a comparison” in line 2.  Claim 6 depends indirectly from claim 1 which recites “a first comparison”.  It is not clear if the comparison of claim 6 is the same or different than that of claim 1 and/or the comparison recited in the intervening dependent claims.  
Claim 7 recites “wherein the adjusting of at least the weight matrix W based on the current value of said second counter (timax) is based on a second weighting function (wf2), a value of which second weighting function (wf2) is dependent on said current value of said second counter (timax)”.  This limitation is not clear to the examiner because the dependencies of the variables are circular.  As claimed, the current value of the second counter (timax) is based on a second weighting function (wf2) and the second weighting function (wf2) is dependent on said current value of said second counter (timax).
Claim 9 recites “a control input uiavail.  Claim 9 depends from claim 6, which depends from claim 4, which depends from claim 1.  All of the claims from which claim 9 depend recite “a control input” or “the control input”.  It is unclear if the control input of claim 9 is the same or different control input as that claimed in any of the claims from which claim 9 depends.  
Claim 9 recites “umax” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites “a set first counter threshold (tiavail)”.  The examiner notes that the variable tiavail was previously used to describe a first counter in claim 4.  It is unclear if the set first counter threshold (tiavail) is the same or different than the current value of said first counter(tiavail). 
Claim 10 recites “a given one of the actuators” in line 21 and in line 16.  It is not clear if the actuator in line 21 is the same or different than the actuator claimed in line 16.  
Claim 10 recites “a function fi(ui)” in line 8.  Claim 10 depends from claim 1 which also recites a function fi(ui). It is not clear if the function in claim 10 is the same function as that claimed in claim 1.  
Claim 10 recites “umax” in line 6 and 15.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites “said second threshold value (fi(uimax)”.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes that this should be replaced with “said second set threshold value (fi(uimax)” as recited in at least claim 10 lines 8-9.  
Claim 10 recites “a control input” in line 16 and in line 20.  Claim 10 depends from claim 1 which also recites a control input.  It is unclear if the control input of claim 10 is the same or different control input as that claimed in claim 1.  
Claim 10 recites “a maximum control limit” in line 19.  Claim 10 depends from claim 1 which also recites a maximum control limit.  It is not clear if the maximum control limit of claim 10 is the same or different control input as that claimed in claim 1.  Still further, when claim 10 recites “said maximum control limit” it is not clear if it is referring back to the maximum control limit recited in claim 10 or claim 1.  
Claim 11 recites “optionally” the weighting is set to a default value, “and optionally” also uimax is set to its initial value uimax,init”. The term optional makes it unclear if the limitations are required.  Accordingly, the examiner will interpret that these elements are not required.   
Claim 12 recites “a default value”.  Claim 12 depends from claim 11 whicl also recites a default value.  It is not clear if the default value of claim 12 is the same or different control input as that claimed in claim 11.  
Claim 14 recites “a default value”.  Claim 14 depends from claim 12 and claim 11 which also recites a default value.  It is not clear if the default value of claim 14 is the same or different control input as that claimed in claim 11 and/or 12.  
Claim 14 recites “an initial value” in line 4.  Claim 14 depends from claim 13, 12 and 11 which all recite an initial value.  It is not clear if the initial value of claim 14 is the same or different control input as that claimed in claim 11, 12 and/or 13.  
Claim 14 (second occurrence) recites “a default value”.  Claim 15 depends from claim 14, 13, 12, and claim 11 which also recites a default value.  It is not clear if the default value of claim 14 is the same or different control input as that claimed in claim 11, 12, and/or 13.  
Claim 14 (second occurrence) recites “their respective initial value” in line 2.  Claim 15 depends from claim 14, 13, 12 and 11 which all recite an initial value.  It is not clear if the initial value of claim 14 is the same or different control input as that claimed in claim 11, 12, 13 and/or 14.  
Claim 15 recites both an apparatus and a process of using the apparatus. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). When both an apparatus and a method are claimed in the same claim it is unclear whether infringement occurs when the apparatus is constructed or when the apparatus is used. Therefore, claim 15 has
indefinite scope. For examination purposes, Claim 15 will be examined as an apparatus claim.
Claims 2-16 depend from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is recited as being dependent on claim 14.  Further, the examiner notes that there are two claims numbered 14.  It is not clear if Applicant intended on the second recited claim 14 to be dependent on the first claim 14 or another claim altogether.  These claims have not been reviewed for antecedent basis purposes because of the unknown dependencies.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The examiner notes that claim 1 and 8-14 (including the second occurrence of claim 14) include contingent limitations of “if” and “optionally”.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  See MPEP § 2143.03. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Examiner interprets “actively changing the weighting factors…during operation…” and “sending control input” as controls steps that are the physical control of the actuator system which cannot be construed as a mental process, and thus, claim 1 does not recite an abstract idea.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-11 of copending Application No. 16/722535 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application can be mapped to the claim/claims of the co-pending application 16/722535.  The examiner notes that the limitations of claim 1 of the copending case map to claim 1 of the instant application.  Claims 10-11 of the copending case maps to claims 15-16 of the instant application.  
Claims 1, 2 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-13 of copending Application No. 16/995065 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application can be mapped to the claim/claims of the co-pending application 16/995065.  The examiner notes that the limitations of claims 1 of the copending case map to claims 1-2 of the instant application.  Claims 12-13 of the copending case maps to claims 15-16 of the instant application.  
Claims 1, 2 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, and 12-15 of copending Application No. 17/086826 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application can be mapped to the claim/claims of the co-pending application 17/086826.  The examiner notes that the limitations of claims 1, 3 and 7 of the copending case map to claim 1 of the instant application.  Claim 1 of the copending case maps to claim 2 of the instant application and claims 12-15 of the copending case map to the claims 15-16 of the instant application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US PG Pub. 2017/0152033, provided in the IDS, hereinafter "Allen").
Regarding claim 1, Allen discloses a method of controlling an actuator system comprising a plurality of k actuators, wherein said actuators are configured as individual propulsion units of a multiactuator aerial vehicle (see at least Allen Figure 2, and ¶16, The systems and methods described herein can be used to dynamically determine and utilize a control scheme for an arbitrary number and configuration of rotors on a multirotor aircraft (e.g., for reconfiguring control inputs to account for rotor failure). , the method comprising: 
a controller sending a control input ui to each of said actuators during operation, and each of the actuators receiving the control input ui, wherein index i denotes a particular one of the actuator (see at least Allen ¶23, “Control input u can be defined as the ratio of desired thrust to maximum thrust, for example” and  “where i is the rotor index (such that i=1 . . . N”))
determining the control input ui depending on a weight matrix W comprising a weighting factor wi for each said actuator and depending on at least a physical maximum control limit uimax for each of the actuators (see at least Allen “ control effect matrix” ¶19 “Determining the control scheme (e.g., at block 103) can include defining a control effect matrix that specifies the contribution of each rotor to a change of the one or more sensed states of the multirotor aircraft 205” and ¶¶24 and 26, equations 12, 14  wherein the weighting is determined for each actuator and dependent on a physical maximum control limit  ( “maximum thrust of ith rotor” Tmax).
actively changing at least one of said weighting factors wi or physical maximum control limit uimax during operation of the actuator system if a first comparison, for at least some of the actuators, of said control input ui or a function f(ui) thereof with a set first threshold value (fi(uiavail)) yields that said control input ui or said function f(ui) thereof exceeds said set first threshold value (fi(uiavail)) (see at least Allen ¶26 exceeds a predetermined threshold and ¶28, “A failed or less than fully functional rotor can be accommodated by re-calculating B using equations 5-8, above, with the j-th column removed, set to zero, or otherwise suitable redefined. B.sup.−1 can then be recalculated and used for primary flight control, thereby allowing for dynamic, real-time control scheme adjustment for all rotor conditions”).
 repeating said first comparison over time during operation of the actuator system (see at least Allen ¶28, “A failed or less than fully functional rotor can be accommodated by re-calculating B using equations 5-8, above, with the j-th column removed, set to zero, or otherwise suitable redefined. B.sup.−1 can then be recalculated and used for primary flight control, thereby allowing for dynamic, real-time control scheme adjustment for all rotor conditions”;) 
determining a new control input ui from at least one of an adjusted weighting factor wi or the adjusted physical maximum control limit uimax and applying the new control input ui to the actuators (see at least Allen ¶28, the control is applied to the rotors “A failed or less than fully functional rotor can be accommodated by re-calculating B using equations 5-8, above, with the j-th column removed, set to zero, or otherwise suitable redefined. B−1 can then be recalculated and used for primary flight control, thereby allowing for dynamic, real-time control scheme adjustment for all rotor conditions”).
Regarding claim 2, Allen discloses the method of claim 1, wherein said control input ui is determined based on a pseudo control input up, wherein up =Du, D being an allocation matrix dependent on at least uimax, wherein determining u includes solving an equation u =D-lup, D-1 being an inverse allocation matrix and defined as D- 1(W, uimax), W being said weight matrix, wherein the inverse allocation matrix D- 1 is adjusted according to the changed values of W and uimax; and wherein the new control input ui is determined from the adjusted inverse allocation matrix D- 1 and applied to the actuators (see at least Allen ¶22 “Redefining the control effect matrix can include performing a matrix inverse (e.g., for aircraft with four rotors) or pseudo-inverse (e.g., for aircraft having more than four rotors) calculation on the control effect matrix after removing the failed rotor 207 from the control effect matrix.” And ¶28 . “B−1 can then be recalculated”).
Regarding claim 4, Allen teaches the method of claim 1, further comprising augmenting a first counter (tiavail) whenever said first comparison yields that said control input ui or said function fi(ui) thereof exceeds said first set threshold value (f(uiavail)), and adjusting at least the weight matrix W based on a current value of said first counter (tiavail) (see at least Allen ¶26 and equation 14 “In certain embodiments, a failure counter, cj, can be incremented for the jth rotor based on equation 14”)
Regarding claim 5, Allen discloses the method of claim 4, wherein the adjusting of at least the weight matrix W based on the current value of said first counter (tiavail) is based on a weighting function (wf1), a value of which weighting function (wf1) is dependent on said current value of said first counter (tiavail) (see at least Allen ¶26 and equation 14).
Regarding claim 15, Allen discloses an aircraft (see at least Allen Figure 2, 205), comprising: 
an actuator system including a plurality of k actuators, said actuators being configured as individual propulsion units of the aircraft ¶16, The systems and methods described herein can be used to dynamically determine and utilize a control scheme for an arbitrary number and configuration of rotors on a multirotor aircraft (e.g., for reconfiguring control inputs to account for rotor failure) ,
 each of said actuators during operation, is adapted to receive, from at least one flight control unit, a control input ui, wherein index i denotes a particular one of said actuators (see at least Allen ¶23, “Control input u can be defined as the ratio of desired thrust to maximum thrust, for example” and  “where i is the rotor index (such that i=1 . . . N”))
wherein said control input ui is determined by at least one computer algorithm  performed on said at least one flight control unit the at least one flight control unit  by performing said algorithm, is configured to carry out the method according to claim 1 and to supply said the control input ui to said actuators (see at least Allen ¶28, the control is applied to the rotors “A failed or less than fully functional rotor can be accommodated by re-calculating B using equations 5-8, above, with the j-th column removed, set to zero, or otherwise suitable redefined. B−1 can then be recalculated and used for primary flight control, thereby allowing for dynamic, real-time control scheme adjustment for all rotor conditions” and Allen ¶29 “a non-transitory computer readable medium can include instructions for controlling each rotor 207 on a multirotor aircraft 205, the instructions including any suitable portion or the entirety of any method as described above”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Achtelik et al. (DE102010040770, provided in the IDS, however citations within the rejection are based on the machine translation provided by the Examiner, “hereinafter “Achtelik”).
Regarding claim 3, Allen discloses the method of claim 1, wherein said first threshold value comprises an available control limit for each said actuator, however Allen does not explicitly disclose that the available control limit is a control input at which a given one of the actuators functions continuously without overload.
Achtelik teaches the available control limit is a control input at which a given one of the actuators functions continuously without overload (see at least Achtelik ¶18 and control reserve and optimization of control table “The aim of the optimization is to find the solution that enables the greatest possible maximum thrust at the required control torques as a control reserve” and  ¶35 “Based on the commanded moments, the maximum possible thrust of the entire system is considered without one of the rotors going into saturation, i.e. reaches its maximum or minimum thrust”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen in view of Achtelik to determine the maximum thrust without failure of the rotor.  
Claim(s) 6-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Claggett et al. US Patent No.9,115,662, provided in the IDS, hereinafter "Claggett").
Regarding claim 6. Allen discloses the method of claim 4, as rejected above, but does not discloses a second comparison with a second counter.  
Claggett discloses a second comparison with a second counter and it further comprising augmenting a second counter (timax) whenever a comparison yields that said control input ui or said function fi(ui) thereof exceeds said corresponding set threshold value fi(uimax), and adjusting at least the weight matrix W based on a current value of said second counter (timax) (see at least Claggett col. 14, lines 40-53  “If there is a temperature of a thruster above a desired threshold for some interval of time, the thruster control system may limit the on-time of the thruster to extend the life of the thruster. Additionally, if the on-time exceeds the desired temperature threshold, the thruster control system may remove the thruster from the optimal thruster mixer.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allen with that of Claggett to additionally include the comparison of temperature of a thruster because, as Claggett teaches, it may assist with maintaining the vehicle health and extend the life of the vehicle (see Claggett, col. 14, 40-47).  
Regarding claim 7. The combination of Allen and Claggett teach the method of claim 6, wherein the adjusting of at least the weight matrix W based on the current value of said second counter (timax) is based on a second weighting function (wf2), a value of which second weighting function (wf2) is dependent on said current value of said second counter (timax) (second weighting function is based on temperature in addition to the weighting taught by Allen; see at least Claggett col. 14, lines 40-53  “If there is a temperature of a thruster above a desired threshold for some interval of time, the thruster control system may limit the on-time of the thruster to extend the life of the thruster. Additionally, if the on-time exceeds the desired temperature threshold, the thruster control system may remove the thruster from the optimal thruster mixer…. The thruster control system may also reduce weight on the thrusters with a temperature above the desired threshold while removing errors.”)
Regarding claim 8. The method of claim 6, the combination of Allen and Claggett teach wherein the weight matrix W is adjusted based on the current value of at least one of the first counter or the second counter, respectively, only if at least one of the first counter or said second counter does not exceed its set threshold value ((fi(uiavail), fi(uimax) (see at least Allen ¶26 as discussed above, or Claggett column 14, lines 40-53 as discussed above).
Regarding claim 9, the combination of Allen and Claggett disclose the method of claim 6, wherein uimax is adjusted to a lower value, said lower value being a control input uiavail at which a given actuator can function continuously without overload, if said first counter (tiavail) exceeds a set first counter threshold (tiavail) (see at least Allen ¶21, 27 “Determining (e.g., at block 103) the control scheme can include redefining the control effect matrix to remove the failed rotor 207 from the control effect matrix. This can effectively redefine the control effect matrix to an aircraft having N−1 rotors which causes proper redistribute the required thrust outputs of each rotor 207 to coordinate flight (for climbing, straight and level, descent, coordinated crash landing). Any other suitable redefinition of the contributions of each rotor 207 to the change of the one or more sensed states of the multirotor aircraft 205 is contemplated herein.”)
The Examiner notes that claims 8 and 9 recite “if” and thus, the steps that depend on the contingent step are not required to be found in the prior art to meet the claim limitation.  The examiner recommends positively reciting the method steps by replacing the “if” with “when”.
Regarding claim 10, Allen discloses the method of claim 1, further comprising: augmenting a first counter (tiavail) whenever said first comparison yields that said control input ui or said function fi(ui) thereof exceeds said first set threshold value (fi(uiavail), and adjusting at least the weight matrix W based on a current value of said first counter (tiavail) (see at least Allen, ¶¶26 and 27, “ In certain embodiments, a failure counter, c.sub.j, can be incremented for the j-th rotor based on equation 14” and “In certain embodiments, the count threshold can be variable for different flight regimes (e.g., climb, cruise, descent) or states (e.g., position, orientation, thrust value). For example, the count threshold can increase with more altitude since there is more time to recover, and/or the count threshold can be set to zero or otherwise eliminated for sufficiently low altitudes)” and further teaches that the comparisons can be repeated over time during operation of the actuator system (see at least Allen ¶28, “A failed or less than fully functional rotor can be accommodated by re-calculating B using equations 5-8, above, with the j-th column removed, set to zero, or otherwise suitable redefined. B.sup.−1 can then be recalculated and used for primary flight control, thereby allowing for dynamic, real-time control scheme adjustment for all rotor conditions”;).  
Allen does not explicitly disclose a second comparison with a second set threshold value and, wherein said second threshold value, comprises a maximum control limit for each said actuator, said maximum control limit being a control input at which a given one of said actuators functions only during a limited amount of time without overload. 
Claggett discloses a second comparison with a second set threshold value wherein said second threshold value, comprises a maximum control limit for each said actuator, said maximum control limit being a control input at which a given one of said actuators functions only during a limited amount of time without overload  and actively changing the at least one of W and uimax during operation of the actuator system based on a second comparison (see at least Claggett col. 14, lines 40-53 “maintain vehicle health and extend life of the vehicle” and  “If there is a temperature of a thruster above a desired threshold for some interval of time, the thruster control system may limit the on-time of the thruster to extend the life of the thruster. Additionally, if the on-time exceeds the desired temperature threshold, the thruster control system may remove the thruster from the optimal thruster mixer.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allen with that of Claggett to additionally include the comparison of temperature of a thruster because, as Claggett teaches, it may assist with maintaining the vehicle health and extend the life of the vehicle (see Claggett, col. 14, 40-47).  
The Examiner notes that claim 10 recites “if” and thus, the steps that depend on the contingent step are not required to be found in the prior art to meet the claim limitation.  The examiner recommends positively reciting the method steps by replacing the “if” with “when”. 
Regarding claim 11, the combined Allen and Claggett teach the method of claim 10, and rejected above including wherein, if either said first counter (tiavail) exceeds a set first counter threshold (tiavail) or said second counter (timax) exceeds said set second counter threshold (timax), a third counter (ticd) is decreased (see at least Allen ¶18 and claims 1 and 2 which teach that one or more sense states can be used in the control effect matrix and thus have a counter that can be decreased ¶27  as discussed with respect to the rejection claim 6 ) and optionally… 
The Examiner notes that claim 11 recites “if” and thus, the steps that depend on the contingent step are not required to be found in the prior art to meet the claim limitation.  The examiner recommends positively reciting the method steps by replacing the “if” with “when” and removing the term “optionally”.
Regarding claim 12, the combined Allen and Claggett teach the method of claim 11, as rejected above including wherein, based on a third comparison, for at least some of the actuators, of the control input ui or a function fi(ui) thereof with said first set threshold value (fi(uiavail )) and of said third counter (ticd) with said third set counter threshold (see at least Allen ¶18 and claims 1 and 2 which teach that one or more sense states can be used in the control effect matrix and thus have a counter that can be decreased ¶27  as discussed with respect to the rejection claim 6 ),  if said third comparison yields that said control input ui or said function fi(ui) thereof does not exceed said first set threshold value… The Examiner notes that claim 12 recites “if” and thus, the steps that depend on the contingent step are not required to be found in the prior art to meet the claim limitation.  While the combined Claggett disclose a third comparison, the combination dos not teach where the it does not exceed the threshold value and thus meets the claim limitation.  The examiner recommends positively reciting the method steps by replacing the “if” with “when”.
Regarding claim 13 the combined Allen and Claggett disclose the method of claim 12, wherein, if said third comparison yields that said control input ui or said function fi(ui) thereof does not exceed said first set threshold value… The Examiner notes that claim 13 recites “if” and thus, the steps that depend on the contingent step are not required to be found in the prior art to meet the claim limitation.  While the combined Claggett disclose a third comparison, the combination dos not teach where the it does not exceed the threshold value and thus meets the claim limitation.  The examiner recommends positively reciting the method steps by replacing the “if” with “when”.
Regarding claim 14, the combined Allen and Claggett disclose the method method of claim 13, as rejected above wherein, if a subsequent comparison yields that said first counter (tiavail) is below a first lower bound or that said second counter is below a second lower bound, said first counter or said second counter respectively, is reset to an initial value thereof. While the combined Claggett disclose repeating the comparisons it does not disclose a subsequent comparison yields that the first counter or the second counter is below a first or second lower bound and thus meets the claim limitation.  The examiner recommends positively reciting the method steps by replacing the “if” with “when”. The Examiner notes that claim 14 recites “if” and thus, the steps that depend on the contingent step are not required to be found in the prior art to meet the claim limitation.  The examiner recommends positively reciting the method steps by replacing the “if” with “when” and removing the term “optionally”.
Regarding claim 14 (second occurrence), the combined Allen and Claggett disclose the method of claim 14, as rejected above, if both said first counter (tiavail) and said second counter (timax) have their respective initial values, then at least wi is set to a default value, with wi being equal to unity (see at least Allen ¶¶27 and 28, regarding resetting integral terms and count threshold).
Regarding claim 16, Allen teaches the aircraft  of claim 15, but does not explicitly disclose further comprising sensors configured to provide sensor data representative of a physical and operational state of the aircraft , and the least one flight control unit  is configured to determine said pseudo control input upj from said sensor data.
Claggett discloses sensors configured to provide sensor data representative of a physical and operational state of the aircraft, and the least one flight control unit is configured to determine said pseudo control input upj from said sensor data (col 8, lines 8-16, “Performance and sensor subsystem 154 comprises thruster performance data, as well as, any additional thruster sensor measurements available. Computed thruster performance data may include propellant consumption, thruster on-times, thruster duty cycles, thruster pulse frequencies, as well as other data. Sensor data may include temperature measurements, tank or line pressure measurements, and possibly other measurements. The data may be filtered or processed over specified time intervals.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Allen with the sensor data of Claggett to ensure that the vehicle’s health is maintained and the life of the vehicle is extended (see Claggett column 14, line 40-57).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nonami et al. (US PG Pub. 2020/0103922) discloses a weighted distribution of the rotor parts and uses a pseudo inverse matrix (see ¶103-113).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662             


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662